           Case 1:20-cv-05096-JMF Document 43 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OPEN SOCIETY JUSTICE INITIATIVE,                                       :
                                                                       :
                                     Plaintiff,                        :   20-CV-5096 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
DEPARTMENT OF DEFENSE, et al.,                                         :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
OPEN SOCIETY JUSTICE INITIATIVE,                                       :
                                                                       :
                                     Plaintiff,                        :   20-CV-6359 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :       ORDER
DEPARTMENT OF HEALTH AND HUMAN                                         :
SERVICES, et al.                                                       :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 21, 2020, the parties submitted a joint letter agreeing that these two cases

should be consolidated. See ECF No. 42 (20-CV-6359). In light of that, and because the actions

involve common questions of law and fact, it is hereby ORDERED that, pursuant to Rule

42(a)(2) of the Federal Rules of Civil Procedure, the two cases are consolidated under the case

number 20-CV-5096 (JMF). All future filings should be in 20-CV-5096 (JMF) alone.

        The parties shall appear for a teleconference with the Court on September 23, 2020, at

10:00 a.m. At least twenty-four hours before the conference, counsel shall email to the Court

the names and telephone numbers of those who will have speaking roles at the conference, and
          Case 1:20-cv-05096-JMF Document 43 Filed 08/25/20 Page 2 of 2




the Court will provide call-in information to those counsel. All others — counsel who will not

have speaking roles and members of the public — may listen to the conference by calling the

Court’s dedicated conference call line at (888) 363-4749 and using access code 542-1540

followed by the pound (#) key. The parties are reminded to follow the procedures for

teleconferences described in the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman.

       No later than the Thursday before the conference, the parties shall file a joint status

letter setting forth their views of the case and how it should proceed, including, if appropriate, a

proposed briefing schedule.

       The Clerk of Court is directed to consolidate 20-CV-5096 (JMF) and 20-CV-6359 (JMF)

under case number 20-CV-5096 (JMF), and to close 20-CV-6359.


       SO ORDERED.

Dated: August 25, 2020                                  __________________ ___
                                                                           ______________
                                                      __________________________________
       New York, New York                                                 FUR
                                                                           U MAN
                                                               JESSE M. FURMAN
                                                             United States District Judge




                                                  2
